In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________


No. 15-3265
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,

                                   v.

ERIC D. WAGNER,
                                                 Defendant-Appellant.
                       ____________________

          Appeal from the United States District Court for the
                       Central District of Illinois.
      No. 1:14-cr-10013-JES-JEH-1 — James E. Shadid, Chief Judge.
                       ____________________

 ARGUED SEPTEMBER 19, 2016 — DECIDED SEPTEMBER 25, 2017
                       ____________________

    Before POSNER, * WILLIAMS, and SYKES, Circuit Judges.




    * Circuit Judge Posner retired on September 2, 2017, and did not par-
ticipate in the decision of this case, which is being resolved by a quorum
of the panel under 28 U.S.C. § 46(d).
2                                                  No. 15-3265

    WILLIAMS, Circuit Judge. Eric D. Wagner was convicted of
knowingly attempting to persuade or induce a minor to en-
gage in illegal sexual activity, in violation of 18 U.S.C.
§ 2422(b). He was sentenced to 132 months’ imprisonment fol-
lowed by a 12-year term of supervised release based on a
guidelines range that incorporated uncharged conduct under
U.S.S.G. § 2G1.3(d)(1). Though Wagner did not object to inclu-
sion of uncharged conduct at sentencing, he now contends
that its inclusion was an improper application of the grouping
enhancement. We disagree. The uncharged conduct meets the
guidelines’ definition of relevant conduct and was properly
included pursuant to § 2G1.3(d)(1).
    Wagner also argues that the district court erred in impos-
ing three special conditions of supervised release. First, he
contends that the district court provided insufficient reason-
ing for imposing the condition requiring his participation in
computer monitoring. However, the district court reviewed
the relevant factors and found the condition was necessary to
insure compliance with other conditions. Next, Wagner main-
tains that the district court improperly banned his access to
adult pornography. While we do not agree that the special
condition creates such a ban, we vacate the condition as an
improper delegation of the district court’s authority to deter-
mine the nature of the defendant’s punishment. Finally, Wag-
ner asserts that the district court improperly banned his inter-
net access to adult pornography. Although we disagree with
Wagner’s reasoning, we vacate and remand this condition be-
cause it is poorly written and unclear.
No. 15-3265                                                    3

                       I. BACKGROUND
   A. Wagner’s Uncharged Conduct
    On November 4, 2013, Eric D. Wagner responded to an in-
ternet advertisement posted by Holly, whom Wagner believed
to be an 18-year-old woman. However, “Holly” was actually
an undercover federal officer. Holly’s advertisement stated
“looking for help in getting things I need. I am good 2 hang
out with and nice if u r to [sic]. We can talk about anything u
want. I am probably younger than most of you but its [sic]
okay with me if its [sic] okay with you.” Wagner’s response,
which included a picture of himself, stated “hello im [sic] Eric,
39, looking for younger women to hang out and see if we click,
I don’t look at age I look at the person, tell what your [sic]
looking for and lets [sic] see if we can get together?”
    Holly replied and informed Wagner that she was only 14
and trying to earn $300. Unaffected by this new information,
Wagner told Holly he wanted to meet her and stated he was
“clean and unable to get [her] pregnant.” The two arranged to
meet at a Casey’s General Store in Peoria, Illinois on Novem-
ber 9, 2013. After Holly failed to show for the November 9
rendezvous, Wagner messaged her every day until November
19, 2013. He offered to pay Holly’s rent and promised that she
would not be “disappointed.” Wagner sent a final message on
January 21, 2014 asking Holly to join him in “boating, drink-
ing, tubin, havin fun.” Wagner was not charged with any
crime based on this conduct.
   B. Wagner’s Charged Conduct
   On January 13, 2014, Wagner responded to a Craigslist ad-
vertisement by Jen, which stated that she was 18-years-old,
home alone, and looking “for sometin [sic] to do that’s fun and
4                                                   No. 15-3265

exciting.” Wagner’s response stated he was looking for
“young girls” and did not care “how old the girls are as long
as they can keep it a secret and that anything goes.” When Jen
informed Wagner she was only 15 years old, he replied that
he did not want to go to jail, but still wanted to meet Jen. Over
the next two weeks Wagner and Jen exchanged three tele-
phone calls, thirteen emails, and four-hundred-and-seventy
text messages. In these communications, Wagner emphasized
the importance of keeping their relationship secret, described
performing sexual acts, proposed locations to meet and sug-
gested Jen “get[] a fake ID,” saying she sounded like she was
18 or 19 years old.
    Wagner and Jen planned a meeting on January 28, 2014 at
a Casey’s General Store in Bellevue, Illinois. But, when Wag-
ner arrived for the rendezvous, he was arrested by authorities
since “Jen” was actually an undercover federal agent. Agents
discovered condoms and bed sheets in Wagner’s truck and in-
ternet searches for “Girls First Time Having Sex” and “Lose
Your Virginity Without Pain” on his computer. Following a
grand jury indictment, Wagner was convicted of knowingly
attempting to persuade or induce a minor (“Jen”) to engage
in illegal sexual activity, in violation of 18 U.S.C. § 2442(b).
    C. Sentencing
   Before the sentencing hearing, the Probation Officer sub-
mitted the presentence investigation report (“PSR”) and cal-
culated Wagner’s base offense level as 32, which included two
additional offense levels pursuant to U.S.S.G. § 2G1.3(d)(1)
(sentencing enhancement instructing courts to treat each vic-
tim of offense as a separate count of conviction in grouping
multiple counts). The report explained that the offense in-
volved two minors—“Jen” and “Holly”— creating two
No. 15-3265                                                    5

groups from Wagner’s single conviction: Group 1 included
Wagner’s conduct of conviction, and Group 2 included Wag-
ner’s uncharged conduct relating to Holly. Based on this cal-
culation, Wagner’s guidelines range was 121 to 151 months’
imprisonment. The district court adopted the PSR’s sentenc-
ing recommendation and sentenced Wagner to 132 months’
imprisonment, imposing a 12-year term of supervised release,
which included six special conditions. Wagner did not object
to the PSR or to any of the supervised release conditions.
    On appeal, Wagner contends that the district court errone-
ously included his uncharged conduct in calculating his base
offense level. He also objects to three special conditions of su-
pervised release: Condition 1, Condition 3, and Condition 6.
Condition 1 mandates Wagner’s participation in Probation’s
Computer and Internet Monitoring Program (“CIMP”) dur-
ing his term of supervision, requires Wagner to install filter-
ing software on any computer he possesses or uses to “moni-
tor access to websites that depict sexually explicit conduct [,]”
and requires Wagner to allow the Probation Office “unan-
nounced access to any computer [he] possesses or uses to ver-
ify that the filtering software is functional.” Condition 3
states, “[y]ou shall not knowingly receive, transmit, have un-
der your control, or view, any child pornography that depicts
sexually explicit conduct … unless the sex offender treatment
provider determines that access to adult pornography should
also be restricted or denied.” Finally, Condition 6 forbids
Wagner from “knowingly us[ing] the Internet or visit[ing] any
website, including chat rooms or bulletin boards, to view ma-
terial depicting child pornography or sexually explicit con-
duct as defined in 18 U.S.C. § 2256(2)(A) and (B) unless the
sex offender treatment provider directs otherwise.”
6                                                     No. 15-3265

                         II. ANALYSIS
    Because Wagner failed to object below, we review the dis-
trict court’s calculation of the guidelines range and its impo-
sition of the special conditions of supervised release for plain
error. See United States v. Goodwin, 717 F.3d 511, 518 (7th Cir.
2013); United States v. Ross, 475 F.3d 871, 873 (7th Cir. 2007). To
prevail on plain error review, Wagner must show: (1) an error,
(2) that is clear, (3) that affected his substantial rights, and (4)
that seriously affects the fairness, integrity or public reputa-
tion of judicial proceedings. United States v. Anderson, 604 F.3d
997, 1002 (7th Cir. 2010).
    A. District Court Correctly Calculated Wagner’s Guide-
       lines Range
    When calculating the guidelines range, we generally dis-
allow the inclusion of uncharged offenses to raise the offense
level in U.S.S.G. § 3D1.1, the multiple-count grouping provi-
sion. United States v. Newsom, 402 F.3d 780, 784 (7th Cir. 2005)
(citing United States v. Dawson, 1 F.3d 457, 463 (7th Cir. 1993)).
Relying solely on Newsom, Wagner contends that the district
court plainly erred by including his uncharged conduct in the
multiple-count grouping provision to increase his offense
level. But Wagner was sentenced pursuant to U.S.S.G.
§ 2G1.3(d)(1), where the Sentencing Commission clearly cre-
ated an exception to the general rule.
     Where an “offense” involves more than one minor,
§ 2G1.3(d)(1) instructs a sentencing court to apply § 3D1.1 “as
if the [prohibited] conduct of each victim had been contained
in a separate count of conviction.” We refuse Wagner’s invi-
tation to interpret “offense” here as being limited to only the
offense of conviction. Such interpretation is contrary to the
No. 15-3265                                                       7

plain language and intent of the guidelines. The guidelines
define “offense” as “the offense of conviction and all relevant
conduct under § 1B1.3 … unless a different meaning is speci-
fied or is otherwise clear from the context.” See United States
v. Hill, 645 F.3d 900, 907–08 (7th Cir. 2011) (we interpret guide-
lines by first looking to the plain meaning of the words in the
relevant provision). And, rather than specify a different
meaning, the commentary for § 2G1.3(d)(1) explicitly requires
that “relevant conduct of an offense of conviction …, whether
specifically cited in the count of conviction, … shall be treated as
if contained in a separate count of conviction.” (emphasis
added). See United States v. Rollins, 836 F.3d 737, 742 (7th Cir.
2016) (Commentary is given “controlling weight unless it is
plainly erroneous or inconsistent with the text of the guide-
line it interprets.”) (citation and quotation marks omitted).
    Under § 1B1.3(a)(1)(A), relevant conduct includes “all acts
and omissions committed … by the defendant … that oc-
curred during the commission of the offense of conviction.”
We have said that the conduct must bear some relation to the
offense of conviction, United States v. Nance, 611 F.3d 409, 416
(7th Cir. 2010), and must be criminal in nature. United States
v. Schaefer, 291 F.3d 932, 939–40 (7th Cir. 2002). See e.g. Nance,
611 F.3d at 416 (upholding finding that child pornography
possessed contemporaneously with offense conduct—receipt
of child pornography—was relevant conduct supporting sen-
tencing enhancement); United States v. Ellison, 113 F.3d 77 (7th
Cir. 1997) (same).
    Wagner maintains that his January 21 text to Holly is not
criminal in nature, but is instead an innocent invitation to join
him in “boating, drinking, tubin, having fun.” This assertion
rests on the premise that his original communication with
8                                                 No. 15-3265

Holly ended November 19 such that any further communica-
tion should be reviewed in isolation. But to view his January
21 text in isolation is absurd. The message was not sent to a
stranger or intended to be read out of context from his earlier
communications. Rather, it was a continuation of Wagner’s
earlier attempts to meet with and engage in sexual activity
with who he believed to be a 14-year-old girl. And we are not
persuaded by Wagner’s argument that a short pause in com-
munication wipes the slate clean. We will not turn a blind-eye
to the context of his communication to transform clearly de-
vious conduct into an innocent act.
    Viewed in context, Wagner’s uncharged conduct is clearly
criminal in nature and bears relation to his charged conduct.
Wagner’s uncharged conduct is almost identical to and vio-
lates the same statute as his charged conduct, demonstrating
his proclivity towards sexually exploiting minor girls. In both
his charged and uncharged conduct, Wagner responded to an
internet advertisement, stated he was looking for a younger
woman to hang out with and did not care about age, contin-
ued to pursue a sexual relationship after learning each girl
was a minor, informed each girl that he was “clean and unable
to get [her] pregnant,” and attempted to arrange a meeting at
a Casey’s General Store.
    Finally, the uncharged conduct, which occurred from No-
vember 3, 2013 to January 28, 2014, clearly occurred during
the commission of the offense of conviction, which occurred
from January 13 to January 28, 2014. Therefore, the district
court did not err in including Wagner’s uncharged conduct to
conclude that his offense involved more than one minor and
following the guidelines’ mandate that each victim be treated
as a separate count of conviction.
No. 15-3265                                                     9

   B. Special Conditions of Supervised Release
    Supervised release, known as “the decompression stage
between prison and full release,” is an important part of a fed-
eral criminal sentence. United States v. Kappes, 782 F.3d 828,
836 (7th Cir. 2015) (citation and quotation marks omitted). It
serves complementary goals of protecting the public and re-
habilitating an offender, and so requires flexibility. United
States v. Lewis, 823 F.3d 1075, 1080 (7th Cir. 2016). This flexi-
bility shapes our plain error review by making it harder to
show plain error that must be immediately corrected. Id. at
1081; see also United states v. Neal, 810 F.3d 512, 520 (7th Cir.
2016).
       1. District court sufficiently justified participation
          in CIMP
    The first special condition of supervised release requires
Wagner to participate in Computer and Internet Monitoring
Program (“CIMP”), which involves installation of filtering
software on any computer he possesses or uses to monitor ac-
cess to websites depicting sexually explicit conduct. Wagner
argues that the district court provided an insufficient expla-
nation for imposing the special condition. See Kappes, 782 F.3d
at 839 (district court must provide justification of condition
“by an adequate statement of reasons, reasonably related to
the applicable § 3353(a) factors”). This argument fails. At the
sentencing hearing, the district court reviewed the relevant
factors and indicated that it was imposing the condition be-
cause Wagner used a computer to facilitate his offense and he
tried to hide his activities. The district court found this condi-
tion was necessary to allow the Probation Office to track Wag-
ner’s online activities and to insure compliance with other
10                                                         No. 15-3265

conditions. This satisfies the explanation and consideration
requirements of § 3353(a).
    At oral argument, Wagner argued that this special condi-
tion is also unreasonable as it allows a probation officer un-
fettered access to his computers, meaning the officer could de-
mand access at all hours of the night. But, as we have said
before, we must fairly presume Wagner’s probation officer
will apply this condition in a reasonable manner. Kappes, 782
F.3d at 857. “And if a particular probation officer exercises his
or her discretion in an unreasonable manner, this exercise will
be subject to review by the district court.” Id. at 857–58. There-
fore, the district court did not err in imposing the first special
condition of supervised release.
         2. Third special condition improperly delegates Ar-
            ticle III authority
   The third special condition of supervised release states:
“you shall not knowingly receive, transmit, have under your
control, or view any child pornography … unless the sex of-
fender treatment provider determines that access to adult
pornography should also be restricted or denied.” 1 Wagner
contends that this is an improper ban on his access to adult
pornography, as there is no evidence: (1) establishing a con-
nection between his viewing lawful adult pornography and
engaging in unlawful sexual activity with minor females; or



     1 We begin by noting that this condition, as written, makes no sense.
The use of the term “unless” appears to give Wagner permission to pos-
sess child pornography if the treatment provider bans adult pornography.
Clearly this is not what the district court intended.
No. 15-3265                                                                11

(2) that viewing legal adult pornography would reinforce his
previous behavior. 2
    Conditions of supervised release must be appropriately
tailored to the defendant’s offense, personal history and char-
acteristics, and involve no greater deprivation of liberty than
is reasonably necessary to achieve the goals of supervised re-
lease. Kappes, 782 F.3d 847. Because adult pornography, un-
like child pornography, enjoys First Amendment protection,
a ban on its access is only appropriate where it is reasonably
necessary to assist the defendant’s rehabilitation or to protect
the public. See United States v. Taylor, 796 F.3d 788, 793 (7th
Cir. 2015) (no evidence suggesting possession of legal adult
pornography contributed to illegal trafficking of child por-
nography).
    The government agrees that an outright ban on Wagner’s
access to adult pornography is inappropriate. But the govern-
ment does not read this condition as such a ban. It interprets
the condition as a conditional restriction, imposing a ban only
after an expert determines it is necessary. We agree with the
government’s interpretation that this condition is not yet a
ban. Instead, the condition delegates the determination of
whether a ban will be imposed to a sex offender treatment
provider (“treatment provider”). But, Article III judges lack
constitutional authority to delegate the duty of imposing a de-



    2 The government cites United States v. Rhodes, 552 F.3d 624 (7th Cir.
2009), to assert that this condition is not ripe for review. We are unper-
suaded by this argument because, unlike in Rhodes, this condition is not
subject to a string of contingencies. See id. at 628. The only requirement for
the ban to be imposed is simply a determination by a treatment provider.
12                                                    No. 15-3265

fendant’s punishment to a non-Article III judge, such as a pro-
bation officer or treatment provider. United States v. Schrode,
839 F.3d 545, 554 (7th Cir. 2016); see also United States v. Scott,
316 F.3d 733, 736 (7th Cir. 2003) (“Terms should be established
by judges ex ante, not by probation officers acting under broad
delegations … .”).
    In determining whether a condition of supervised release
violates the non-delegation rule, we distinguish between per-
missible conditions that “merely task the probation officer
with performing ministerial acts or support services related
to the punishment imposed” and impermissible delegations
“that allow the officer to decide the nature or extent of the de-
fendant's punishment.” Schrode, 839 F.3d at 555 (citation and
quotation marks omitted); see also United States v. Pruden, 398
F.3d 241, 250 (3d Cir. 2005); United States v. Stephens, 424 F.3d
876, 880–81 (9th Cir. 2005). So, a condition requiring a defend-
ant to attend treatment “as approved by the probation officer”
poses no problem because the court itself ordered participa-
tion in the program and only provides the probation officer
authority to manage the details and supervision of the pro-
gram. See United States v. Cutler, 259 F. App’x 883, 887 (7th Cir.
2008); United States v. Burris, 88 F. App’x 130, 132 (7th Cir.
2004). But imposition of treatment “as deemed necessary by
probation,” is particularly troubling and can be viewed as a
delegation of the underlying judgment of whether the condi-
tion will be imposed at all. See Schrode, 839 F.3d at 556.
   Here, the district court did not impose a ban on Wagner’s
access to adult pornography itself because, based on the evi-
dence it had, it could not. Instead, it delegated the decision of
whether “adult pornography should [ ] be restricted or de-
No. 15-3265                                                      13

nied” to a treatment provider. This is an impermissible dele-
gation of the district court’s Article III authority to determine
the nature of Wagner’s punishment. So, the portion of the
condition stating “unless the sex offender treatment provider
determines that access to adult pornography should also be
restricted or denied” must be stricken. Instead, because mod-
ifications to the conditions may be made “at any time prior to
the expiration or termination of the [supervised release]
term[,]” the district court may invite the treatment provider
and Probation Office at a later time to present the necessary
evidence and recommend such restrictions. 18 U.S.C.
§ 3583(d). See e.g., United States v. Siegel, 753 F.3d 705, 717 (7th
Cir. 2014) (the eve of release from prison presents “a proper
occasion for the judge to consider whether to modify one or
more of the conditions in light of any changed circumstances
brought about by the defendant’s experiences in prison.”).
Then, after conducting the appropriate analysis, the district
court can properly exercise its authority to determine whether
such punishment is necessary to serve the principles and
goals of supervised release. We vacate and remand this con-
dition for reassessment.
       3. Special condition regarding internet access por-
          nography is vague
    The sixth special condition of supervised release reads:
“You shall not knowingly use the internet or visit any website,
including chat rooms or bulletin boards, to view material de-
picting child pornography or sexually explicit conduct as de-
fined in 18 U.S.C. § 2256(2)(A) and (B) unless the sex offender
treatment provider directs otherwise.” Wagner challenges
this condition as impermissibly banning his access to adult
14                                                    No. 15-3265

pornography via the internet. But we have upheld such con-
ditions where the district court provides proper justification,
as “an offender on supervised release has no unmitigated
First Amendment right to view adult pornography on the in-
ternet, particularly when he is permitted to view it through
other mediums like television or in magazines.” United States
v. Cary, 775 F.3d 919, 926 (7th Cir. 2015). And, here, the district
court provided sufficient justification for such a restriction.
Importantly, Wagner’s offense conduct stemmed from his use
of the internet to search for, find, and communicate with both
Holly and Jen.
    Instead, we are concerned with the poor wording of this
condition. Conditions of supervised release must be “suffi-
ciently specific to place the defendant on notice of what is ex-
pected.” Kappes, 782 F.3d at 847. And we have previously in-
structed district courts to word special conditions carefully
and simply. Id. at 848. Here, however, the condition appears
to give the treatment provider discretion to permit Wagner to
view material depicting child pornography. Obviously such
an absurd result was clearly not intended by the district court.
To the extent the district court intended to provide the treat-
ment provider discretion to permit Wagner to use the internet
to view adult pornography, we caution that this resembles an
impermissible delegation of the extent of Wagner’s punish-
ment. Therefore, the language “unless the sex offender treat-
ment provider directs otherwise” should be stricken. We va-
cate and remand this condition for reassessment.
     C. Wagner Has Not Forfeited or Waived a Future § 2255
        Claim
   Finally, Wagner asks us to clarify that he has not forfeited
or waived his ability to bring a proper 28 U.S.C. § 2255 motion
No. 15-3265                                                    15

following his direct appeal. On September 27, 2015, prior to
his sentencing, Wagner filed a “Motion to Vacate Conviction
Pursuant to 28 U.S.C. § 2255.” The district court properly dis-
missed the motion as nonjusticiable, as Wagner was not yet
“a prisoner in custody under sentence of a court[.]” 28 U.S.C.
§ 2255(a). We find, and the government concedes, that Wag-
ner’s September 27 motion does not constitute waiver or for-
feiture of his ability to bring a proper § 2255 motion.
                      III. CONCLUSION
    In sum: (a) the district court’s calculation of the guidelines
range is AFFIRMED; (b) special condition 1 is AFFIRMED; (c) spe-
cial condition 3 is VACATED; and (d) special condition 6 is
VACATED and REMANDED to the district court. Accordingly, the
judgment of the district court is AFFIRMED IN PART and
VACATED IN PART and this case is REMANDED to the district
court for proceedings consistent with this opinion.